Name: Commission Directive 2005/52/EC of 9 September 2005 amending Council Directive 76/768/EEC, concerning cosmetic products, for the purposes of adapting Annex III thereto to technical progress (Text with EEA relevance)
 Type: Directive
 Subject Matter: consumption;  chemistry;  technology and technical regulations;  European Union law
 Date Published: 2005-09-10; 2006-10-18

 10.9.2005 EN Official Journal of the European Union L 234/9 COMMISSION DIRECTIVE 2005/52/EC of 9 September 2005 amending Council Directive 76/768/EEC, concerning cosmetic products, for the purposes of adapting Annex III thereto to technical progress (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (1), and in particular Article 8(2) thereof, After consulting the Scientific Committee on Cosmetic Products and Non-Food Products intended for Consumers, Whereas: (1) Commission Directive 2004/87/EC of 7 September 2004 amending Council Directive 76/768/EEC, concerning cosmetic products, for the purpose of adapting Annex III thereto to technical progress, extended until 31 December 2005 the provisional use of sixty hair dyes listed in Part 2 of the Annex III to Directive 76/768/EEC under the reference numbers 1 to 60 (2). (2) According to the hair dye strategy, published in the internet, it was agreed with the Member States and stakeholders that the date of July 2005 would be appropriate for the presentation to the Scientific Committee on Consumer Products (SCCP) of the additional information on the above hair dyes. (3) Additional information concerning 38 hair dyes listed in Annex III, Part 2 of Directive 76/768/EEC has been submitted by the industry. This information has to be evaluated by the SCCP. Definitive regulation of those hair dyes, on the basis of such evaluations, and its implementation into the laws of Member States will not be possible before 31 December 2006. Therefore, their provisional use in cosmetic products under the restrictions and conditions laid down in Annex III, Part 2 should be prolonged until 31 December 2006. (4) For 22 hair dyes listed in Annex III, Part 2 of Directive 76/768/EEC such additional information has not been submitted. Definitive regulation of those hair dyes will be considered after the appropriate procedures are carried out. Such definitive regulation and its implementation into the laws of Member States will not be possible before 31 August 2006. Therefore, their provisional use in cosmetic products under the restrictions and conditions laid down in Annex III, Part 2 should be prolonged until 31 August 2006. (5) Directive 76/768/EEC should therefore be amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Cosmetic Products, HAS ADOPTED THIS DIRECTIVE: Article 1 Part 2, column g of the Annex III to Directive 76/768/EEC is amended as follows: 1. for reference numbers 1, 2, 8, 13, 15, 17, 23, 30, 34, 40, 41, 42, 43, 45, 46, 51, 52, 53, 54, 57, 59 and 60, 31.12.2005 is replaced by 31.08.2006; 2. for reference numbers 3, 4, 5, 6, 7, 9, 10, 11, 12, 14, 16, 18, 19, 20, 21, 22, 24, 25, 26, 27, 28, 29, 31, 32, 33, 35, 36, 37, 38, 39, 44, 47, 48, 49, 50, 55, 56 and 58, 31.12.2005 is replaced by 31.12.2006. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 2006 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the third day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 9 September 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 262, 27.9.1976, p. 169. Directive as last amended by Directive 2005/42/EC (OJ L 158, 20.6.2005, p. 17). (2) OJ L 287, 8.9.2004, p. 4.